The opinion of the court was delivered by
Hebard, J.
The only question arises upon the construction of the first section of the statute, in relation to the liability of towns to support paupers. The statute is, that “Every town shall relieve and support all poor and indigent persons, lawfully settled therein, whenever they shall stand in need of relief.” The other part of the statute has defined what facts shall constitute a legal settlement; and the liability of towns, in that respect, must be determined by law. But *449whether the person applying needs relief depends upon a great variety of circumstances; and therefore the towns themselves, or their agents, must judge in that respect.
The Revised Statutes, in this respect, are not essentially different from the statutes in force previous to their enactment; and it therefore becomes unnecessary to go into any reasoning upon the subject of the liability of towns, — as that question has been so frequently decided. Towns are only liable upon an express contract; and however much they may be wanting in that principle of liberality and benevolence, that is manifested in the provisions of the statute, this court cannot arraign them in the forum of honor, or conscience, to compel them to do that, which either of those tribunals would award.
This case comes within the principle of so many adjudged cases, that there is nothing left to be said, except that the judgment of the court below was correct and is affirmed.